954 So. 2d 1279 (2007)
Roger E. SONNENFELD, Appellant,
v.
Tina SONNENFELD, Appellee.
Nos. 5D05-3558, 5D05-4162.
District Court of Appeal of Florida, Fifth District.
May 4, 2007.
Joan Stefanec Briggs of Adams, Briggs and Briggs, Daytona Beach, for Appellant.
Horace Smith, Jr. of Horace Smith, Jr., P.A.; Smith, Hood, Perkins, Loucks, Stout, Bigman, Lane and Brock, P.A., Daytona Beach, for Appellee.
SAWAYA, J.
We reverse that part of the final judgment awarding attorney's fees to the former wife in this dissolution of marriage proceeding. We do so because it is clear from the record that "[t]he trial court abused its discretion in this regard after making an equal distribution of marital assets and equalizing incomes through the alimony award." Naugle v. Naugle, 632 *1280 So.2d 1146, 1147 (Fla. 5th DCA 1994). Otherwise, the Final Judgment of Dissolution of Marriage is affirmed.
AFFIRMED in part; REVERSED in part.
TORPY, J. and MUNYON, L.T., Associate Judge, concur.